[legalcorp248979v1exhi_image1.jpg]

May 20, 2013




Dear Gavin:
It is our pleasure to offer you the position of Chief Financial Officer and
Executive Vice President with Affymetrix, reporting to Frank Witney, Chief
Executive Officer. This letter confirms our mutual understanding of the terms
and conditions regarding your transfer to the US. Your compensation and benefits
package is designed to provide you with a level of income and benefits that is
fair and market competitive. We have also taken into consideration the
additional costs that you may reasonably anticipate as a result of relocating to
the US. You will have up to August 31, 2013 to complete your relocation.




1) TOTAL COMPENSATION
A.
Base Salary - Your annual base pay will be $330,000 (USD). You will continue to
be eligible for salary review under the Company program.

B.
Target Variable - You will be eligible to participate in the Affymetrix Annual
Bonus Program with a bonus target equal to 50% of annual base salary. The actual
bonus amount is determined each year by the Compensation Committee of the Board
of Directors based on corporate achievement — financial performance and
corporate goals — and your individual goal achievement. Bonus awards are subject
to applicable withholding of taxes and 401(k) contributions (if enrolled).

C.
Equity - You will also be granted two equity awards that are solely attributable
to the performance of services as the CFO of Affymetrix following your date of
completion of your relocation to the US (the "Transfer Date"), and does not
relate to performance of services prior to your Transfer Date. The grants will
occur during the first open window following your Transfer Date. The first is a
stock option grant of 90,000 shares of common stock of Affymetrix. The second is
a grant of 25,000 restricted shares of common stock of Affymetrix. These shares
are not stock options, but rather fully paid shares of restricted stock. Both
grants will vest 25% per year over a four (4) year period beginning on your
grant date, provided that you continue to be an employee of Affymetrix on such
anniversary dates.



2) RELOCATION COSTS
A.
Temporary Housing, Exploratory Visit, and Relocation Expenses - Managed by
Affymetrix's relocation partner, NRi, the Company will reimburse you for three
(3) months of temporary housing costs up to $5,000 per month, with a maximum
total of $15,000. We will also reimburse you for the cost of one (1) exploratory
visit to the Bay Area for you and the family to give you an overview of Bay Area
communities, with a maximum total of $10,000.

To help you through your move to the US you will also be reimbursed, upon
submission of receipts, up to $25,000 for any relocation expenses that you may
incur. The taxable portion of these expenses will be grossed up for relevant tax
based on advice provided by our tax partner, KPMG LLP.
B.
Immigration - Managed by our immigration partner, Jackson & Hertogs, we will
cover the cost of immigration services for yourself and your family. Affymetrix
will work with you to obtain the required US work permit and any other
documentation that is required to legally work and reside in the US. You must
comply with all applicable immigration laws of the US.



3) TAXATION
A.
Tax Protection - Managed by our tax partner, KPMG LLP, you will be tax protected
on income from equity grants that were awarded to you prior to your move to the
US. This tax protection will expire when all of the equity awards granted to you
prior to your transfer to the US have vested. This clause implies that you will
pay no more tax (income and social tax combined) than you would have paid in the
UK on these grants if vested or exercised. You will be personally responsible
for actual worldwide tax on other Affymetrix income and personal investment
income.






--------------------------------------------------------------------------------

[legalcorp248979v1exhi_image1.jpg]

The purpose of providing tax protection is to ensure that your overall income
tax liability on your pre-transfer grants does not exceed the amount you would
have paid if you remained in the UK on the vest or exercise of these grants.


If unforeseen circumstances create an unreasonable tax impact for you on your
other sources of income existing on the date of this letter, Affymetrix will
review a mutually acceptable approach, to alleviate the tax burden. An example
of such a situation would be previously tax free UK source income (currently
existing) becoming subject to tax in the UK or US. This offer to review such
situations will expire by December 31, 2016.


Reimbursements of tax between Affymetrix and you will be calculated by KPMG on
the annual tax equalization calculations. Settlement of the reimbursement will
be due within 60 days after the completion of the tax calculation.


Affymetrix will provide you with contact information for a KPMG representative.
It is your responsibility to contact this representative to discuss Affymetrix's
tax policy and procedures and your personal tax situation prior to accepting
this offer. It is also your obligation to adhere to all applicable tax
regulations of both the UK and US, to cooperate fully with and to provide
complete and accurate information to the tax preparation specialists in a timely
manner, and to sign and file the required tax returns by the specified due
dates.
B.
Tax Preparation - KPMG will conduct meetings with you to discuss the UK and US
tax requirements. They will also assist you with completing certain tax forms,
which should be returned as soon as possible. Each year, they will also prepare
your home and host tax returns and equalization calculations. Such tax
preparation services will be provided at Affymetrix's expense until December 31,
2016 (covering the UK tax years of 2013/2014, 2014/2015, and 2015/2016; and the
US tax years of 2013, 2014 and 2015). Any additional income tax returns such as
spousal tax returns, gift tax returns will not be covered by Affymetrix.

C.
KMPG Services — Services from KPMG are only available to answer your questions
concerning UK and US tax issues that relate to your Affymetrix employment
assignment in the US. Communication or consultation (via email or phone) outside
of these guidelines will require written pre-approval from HR Partner. Any costs
incurred by Affymetrix that are not pre-approved as described above will be your
sole responsibility.

Please accept our personal congratulations on this well-deserved recognition of
your continuing excellent contributions and commitment to Affymetrix.


Congratulations and best wishes!




Sincerely,




/s/ Camellia Ngo
Camellia Ngo
SVP, Human Resources






Letter Acceptance:


/s/ Gavin Wood





